 4:20-cv-03021-JMG-SMB Doc # 71 Filed: 08/04/21 Page 1 of 1 - Page ID # 793




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

HOSAKOTE M. NAGARAJ,

                    Plaintiff,                                        4:20CV3021

     vs.                                               AMENDED TRIAL SETTING ORDER

THE PHYSICIAN NETWORK,

                    Defendant.

    After conferring with counsel for the parties,

    IT IS ORDERED:

    1)     The jury trial of this case is set to commence before John M. Gerrard, Chief United
           States District Judge, in Courtroom 1, United States Courthouse, Lincoln,
           Nebraska, at 9:00 a.m. on December 6, 2021, or as soon thereafter as the case may
           be called, for a duration of four (4) trial days. This case is subject to the prior trial
           of criminal cases and such other civil cases as may be scheduled for trial before this
           one. Jury selection will be held at the commencement of trial.

    2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
           judge on November 4, 2021 at 10:00 a.m., and will be conducted by video
           conferencing. Video conference instructions for this hearing are found at Filing
           No. 70.

    3)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
           emailed to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on November
           1, 2021.

    4)     Motions in limine shall be filed seven days before the pretrial conference. It is not
           the normal practice to hold hearings on motions in limine or to rule on them prior
           to the first day of trial. Counsel should plan accordingly.

    5)     All requests for changes of deadlines or settings established herein shall be directed
           to the undersigned magistrate judge, including all requests for changes of trial dates.
           Such requests will not be considered absent a showing of due diligence in the timely
           progression of this case and the recent development of circumstances, unanticipated
           prior to the filing of the motion, which require that additional time be allowed.
    Dated this 4th day of August, 2021.
                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
